Citation Nr: 0111757
Decision Date: 04/23/01	Archive Date: 05/21/01

DOCKET NO. 94-07 873               DATE APR 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Whether the 1947 and 1948 rating decisions confirming a denial of
service connection for a skin disorder were clearly and
unmistakably erroneous

REPRESENTATION

Appellant represented by: Barbara J. Cook, Attorney

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD 

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to January
1946.

This matter was initially before the Board of Veterans' Appeals
(Board) on appeal from a November 1992 rating action of the
Indianapolis, Indiana Regional Office (RO) of the Department of
Veterans Affairs (VA), which assigned an effective date of November
30, 1990, for the grant of service connection for the veteran's
skin disorder. In a decision of July 25, 1996, the Board denied the
veteran's claim for an earlier effective date and also found that
there was no clear and unmistakable error in a prior RO decision of
May 1946 that denied service connection for a skin disorder.

The veteran appealed to the United States Court of Appeals for
Veterans Claims (formerly the United States Court of Veterans
Appeals) (hereinafter, the Court). In a decision of December 1997,
the Court affirmed the Board's decision with respect to the claim
of entitlement to an earlier effective date on grounds other than
clear and unmistakable error (CUE), and affirmed the Board's
finding that a May 1946 rating decision was not itself clearly and
unmistakable erroneous. The Court, however, remanded the case for
consideration of whether there was CUE in a 1947 RO decision, which
also denied service connection for a skin disorder

In a decision of June 25, 1998, the Board dismissed a claim of CUE
in a 1947 RO decision on the basis that, pursuant to a change in
law, the 1947 RO decision was subsumed by a 1989 Board decision. By
that same decision, the Board also deferred a CUE claim as to the
1989 Board decision until a later date, pending the promulgation of
regulations pertaining to 38 U.S.C.A. 7111. The veteran appealed
that determination to the Court.

In a September 1999 Memorandum Decision, the Court dismissed the
veteran's appeal without prejudice for lack of jurisdiction. In
doing so, the Court noted that the appeal was premature because the
Board had yet to issue a final decision on the

- 2 -

veteran's claim of CUE in the 1989 Board decision. The Court found
that the claims of CUE in the 1947 RO decision and 1989 Board
decision were inextricably intertwined. See Harris v. Derwinski, 1
Vet. App. 180 (1991).

In response to that decision, the Board vacated its June 1998
decision and will address the question of error in the 1947 rating
decision de novo. Although not expressly directed to so do by the
Court, the Board will also address the question of error in the
1948 RO decision. In the December 1997 Order, the Court observed
that the veterans arguments spoke in terms of the entire record
available to VA pursuant to the 1946 application and the decision
denying the 1946 claim. In addition, the Court noted that the 1946,
1947 and 1948 RO decisions were all predicated on the 1946 claim
and thus, a claim of CUE in the 1947 RO adjudication was reasonably
raised to the Board. Following that rationale, the Board also finds
that a claim of CUE in the 1948 RO adjudication was reasonably
raised as well.

FINDING OF FACT

The rating decisions of 1947 and 1948, denying service connection
for a skin disorder, were in accordance with the applicable law and
regulations and were adequately supported by the evidence then of
record.

CONCLUSION OF LAW

The 1947 and 1948 RO decisions denying service connection for a
skin disability were not clearly and unmistakably erroneous. 38
C.F.R. 3.105 (2000).

3 - 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

In March 1946, the veteran submitted a claim of entitlement to
service connection for jungle rot, jungle ulcers, fever, and for a
loss of the large toenail on the right foot. Medical records
associated with the claims folder at that time included a copy a
January 1946 separation examination noting that the veteran had
been treated for "Jungle Rot Feet;" however, clinical evaluation of
the skin and feet at separation revealed normal findings. The
examiner also opined that the jungle rot noted during service was
incurred in the line of duty, but would not result in disability.
Also of record was a March 1946 VA Medical Certificate which showed
"atrophy of right great toe nail."

The RO denied the claim in a May 1946 decision and notified the
veteran later that same month. The RO concluded the service
connection was not warranted as the claimed conditions were not
found at time of discharge.

As the Court noted in December 1997, the record on appeal included
a copy of VA's March 1946 request to the Army for additional
service medical records. It is unclear, however, whether any
additional service medical records had been received by the RO at
the time of the 1946 decision.

In the 1947 decision, the RO considered a Supplemental Report
containing additional service medical records which detailed
treatment in June 1944 for acute, moderately severe cellulitis of
the right hand; treatment in March 1945 for acute right foot
cellulitis, chronic ecthyma of the left thigh, and dermatitis of
the scalp; and treatment in August and September 1945 for chronic,
severe, bilateral dermatophytosis of the feet and chronic
trichophytosis of the right foot.

A Supplemental Report received in December 1947 was considered by
the RO in January 1948. That service medical record detailed
treatment in August 1945 for

4 -

chronic, moderately severe, dermatitis of the feet. The RO,
however, in January 1948 again concluded that the additional
evidence did not warrant reopening a claim of service connection
for a skin disability.

In November 2000, the veteran's representative argued that the
"uncontradicted facts" in 1947 and 1948 "established that the
veteran acquired a skin disorder in the service." The
representative noted that the service medical records were
"replete" with references to the veteran's "chronic skin
condition," particularly on his feet and toes. In addition, a
medical record dated within two months of discharge showed that the
toenail of his right foot was atrophied. Thus, according to the
representative, the evidence demonstrated that the veteran in 1946
had a current disability that arose in service. Although the
separation examination noted a normal clinical evaluation of the
skin, it was the representative's contention that service medical
records demonstrated that the condition would flourish and diminish
over time and thus, lack of symptoms on a given day would not be
surprising.

II. Analysis

In determining whether the 1947 and 1948 RO decisions were clearly
and unmistakably erroneous, the Court's three-prong test to
determine whether CUE was present in a prior determination must be
kept in mind. The three prongs are: (1) either the correct facts,
as they were known at the time, were not before the adjudicator
(i.e., there must be more than a simple disagreement as to how the
facts were weighed or evaluated) or the statutory or regulatory
provisions extant at the time were incorrectly applied; (2) the
error must be undebatable and of the sort which, had it not been
made, would have manifestly changed the outcome at the time it was
made; and (3) a determination that there was CUE must be based on
the record and law that existed at the time of the prior
adjudication in question. Russell v. Principi, 3 Vet. App. 310, 314
(1992).

The Court has also stated that a CUE is a very specific and rare
kind of "error." It is the kind of error, of fact or of law, that
when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that

- 5 -

the result would have been manifestly different but for the error.
Thus even where the premise of error is accepted, if it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be, ipso facto, clear and unmistakable."
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993) (Emphasis in the
original.).

The veteran and his representative assert that there was CUE in the
1947 and 1948 rating decisions. The record considered by the RO at
the time of those decision clearly showed that the veteran was
treated for skin complaints during active service and was given a
medical diagnosis of a skin condition. However, the RO considered
those facts and further noted that the separation examination
report, while noting the veteran's in-service history, also
included normal clinical evaluations of the skin and feet. After
considering those records and the post- service VA medical
certificate which yielded a diagnosis of an atrophied right toe
nail, the RO concluded that the veteran's in-service complaints of
a skin disorder were not related to any postservice disorder.

The Board observes that, while the Court noted that it is unclear
whether records available at the time of a 1946 RO decision (not
the subject of this decision) consisted of more than the separation
examination report and post-service diagnosis; of atrophied right
toe, additional service medical records were associated with the
record prior to the 1947 and 1948 RO decisions and considered by
the RO. The Board finds that the evidence before the RO at the time
of the 1947 and 1948 decisions reasonably supports the decisions
and does not provide an undebatable basis for concluding that the
decisions were based on CUE. Records available at the time of those
RO decisions supplied further details about the in-service
findings; however, there was no additional evidence submitted which
linked those complaint 3 to a current postservice skin disability.
That the veteran suffered a skin disorder during service was
documented in the service medical records and was not questioned by
the RO in any decision. The separation examination report included
the examiner's notation that the veteran suffered "Jungle Rot Feet"
during service, within the line of duty; however, the examiner
further opined that the condition would not result in disability.
What the record did not include at the time of the

- 6 -

1947 and 1948 RO decisions was competent evidence that the veteran
in either 1947 or 1948 had a skin disability which was related to
service.

In 1947 and 1948, as now, a grant of service connection required
evidence which established that a particular injury or disease
resulting in disability was incurred coincident with service, or if
pre-existing such service, was aggravated therein. In essence, the
veteran contends that his own medical opinion was of record at the
time of the 1947 and 1948 RO decisions and supported a grant of
service connection for a skin disability at that time. Where the
determinative issue is one of medical causation or a diagnosis,
only those with specialized medical knowledge, training or
experience are competent to provide evidence on an issue. Espiritu
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there was no competent evidence of record at the time
of either rating decision to support the lay argument that a then
present skin disorder was related to service. While there was
postservice clinical evidence of an atrophied right great toe nail,
there was no competent medical evidence linking that specific
disorder to service. There was simply the appellant's own lay
assertions. Moreover, there was no competent evidence postservice
that was available in either 1947 or 1948 showing that the veteran
continued to suffer from either cellulitis, ecthyma,
dermatophytosis,,or trichophytosis. Lastly, there certainly was no
competent evidence linking any of these in-service disorders to a
postservice disorder. As such, while reasonable people could have
come to a different conclusion, the conclusions reached by the RO
in 1947 and 1948 were nothing more than reasonable exercises of
rating judgment. As such, the rating decisions were not clearly and
unmistakably erroneous.

In reaching this decision the Board finds that the evidence before
the rating boards in 1947 and 1948 decisions does not support a
conclusion that either board failed to consider all of the relevant
evidence. All of the evidence was considered, and neither in 1947
or in 1948 did the appellant allege that additional service medical
records were available. Cf Hayre v. West, 188 F.3d 1327 (Fed.Cir.
1999). Moreover, it is well to recognize that the appellant has not
shown that any allegedly

- 7 -

"missing" service medical records would have manifestly changed the
outcome of either decision. Cf 38 C.F.R. 20.1403(d)(2) (2000).

The record further shows that the RO correctly applied the law that
was in affect in 1947 and 1948. It must be recalled that rating
boards in 1947 and 1948 were authorized to use the medical
knowledge they had developed in adjudicating thousands of
disability claims. The prohibition against using this long
developed and very specialized expertise did not become the law
prior to the 1990's. See generally, Colvin v. Derwinski, 1 Vet.
App. 171 (1991). As deference must be accorded the use of that
knowledge, neither rating decision was CUE.

Moreover, the RO in 1947 and 1948 considered the lay statements
that were available. It was, however, a reasonable exercise of
rating judgment to conclude that the absence of any medical opinion
or other competent evidence linking a skin disorder to service was
a point warranting greater probative weight. The mere fact that
reasonable minds could have come to a different conclusion does not
mean that a rating decision was CUE.

Finally, in denying this claim the Board acknowledges that the
representative appears to be again arguing, this time citing Hayre,
that the May 1946 rating decision was CUE. More precisely, the
representative theorizes that the 1946 rating decision was CUE
because it was rendered prior to receipt of all service medical
records. See generally, Hayre. The undersigned notes, however, that
in July 1996 the Board denied a claim that the May 1946 rating
decision was CUE. That decision was affirmed by the Court in
December 1997. Hence, this argument is a collateral attack on the
decision of the Court, and the Board may not exercise jurisdiction
over the same. 38 U.S.C.A. 7104 (West 1991). Moreover, in light of
the interpretation of 38 C.F.R. 3.105 in Russell, the Board
concludes that once there is a final decision on the issue of CUE
that particular claim of 'clear and unmistakable error' may not be
raised." Id. at 315. Cf also, Disabled American Veterans v. Gober,
No. 99-7061, slip op. at 37 (Fed. Cir. Dec. 8, 2000). Finally, even
assuming arguendo that the veteran may now present a new claim of
CUE based on a theory of absent SMRs in 1946, the Board finds that
Hayre does not

- 8 -

stand for the proposition that a finding of CUE automatically
follows because all SMRs were not available. Rather, Hayre merely
stands for the proposition that where service medical records have
been requested by the veteran and no action is taken by VA then
that rating decision is not final. The fact that there were missing
SMRs, however, even if true, would not mandate a finding of CUE.
Indeed, if the rating decision in 1946 is not final, the underlying
claim before VA in 1946 is addressed in the 1947 and 1948 rating
decisions which are clearly final, and which clearly are not CUE.

The benefit sought on appeal is denied.

ORDER

The claims that the 1947 and 1948 RO decisions contained CUE for
failing to grant service connection for a skin disorder are denied.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

9 -



